DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1).

Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: a method for wireless communication by a user-equipment (UE), comprising: receiving, by the UE, a first message indicating a configuration for reporting of quality of service (QoS) information (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE by transmitting a first message to the UE describing a configuration for responding of QoS information related to V2X communication, wherein the V2X QoS information may include various information related to V2X communication like  a data rate, maximum size of data, transmission time interval, etc. required for V2X communication), determining, by the UE, one or more parameters corresponding to the QoS information for communication of data using a vehicle to everything (V2X) communication protocol (i.e. the UE determines the reporting, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the reporting of the one or more parameters comprises reporting the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol (i.e. after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE), and communicating, by the UE, the data based on the configuration information (i.e. the UE forwards the received V2X QoS information, received from the network entity, to the higher layer or V2X application which may adjust the amount of information based on the third message on configuration information). 
Chun et al. is short of expressly teaching “receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol”.
, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol (Fig. 4, a schematic block diagram of a communications device according to an implementation of this application, see teachings in [0067-0068, 0082, 0111-0117 & 0122-0124] summarized as “receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol (i.e. a communication device (user equipment) 400 of fig. 4 receives at receiving unit 410 a first message indicating the QoS attribute information, the determining unit 410 is configured to determine QoS parameter (s), where the QoS attribute information is used to indicate the QoS attribute of the UE 400, then the UE 400 reports the QoS attribute information to a network device 500 (fig. 5) by transmitting a second message from sending unit 420 to the network device 500, where the QoS attribute information is used by a processor 510 of the network device 500 to allocate a transmission resource to the UE 400 and transmitting a third message via transceiver 520 to the UE 400, and the transmission resource is used by the UE 400 to send data to the network device 500)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Liu in order to provide a more effective and efficient system that is capable of sending third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: regarding claim 13, a method for wireless communication, comprising: transmitting a first message indicating a configuration for reporting of quality of service (QoS) information; receiving, from at least one user-equipment (UE), a second message reporting one or more parameters corresponding to the QoS information for communication of data by the UE using a vehicle to everything (V2X) communication protocol, the one or more parameters being reported in accordance with the configuration, wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration; determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters; and transmitting a third message indicating the configuration information (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0174-0175 & 0185-0189] summarized as “a method for wireless communication, comprising: transmitting a first message indicating a configuration for reporting of quality of service (QoS) information (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE by transmitting a first message to the UE describing a configuration for responding of QoS information related to V2X communication, wherein the V2X QoS information may include various information related to V2X communication like  a data rate, maximum size of data, transmission time interval, etc. required for V2X communication, receiving, from at least one user-equipment (UE), a second message reporting one or more parameters corresponding to the QoS information for communication of data by the UE using a vehicle to everything (V2X) communication protocol, the one or more parameters being reported in accordance with the configuration, wherein receiving the second message reporting of the one or more parameters includes receiving the second message reporting the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), determining configuration information corresponding to the communication of the data by the UE based on the one or more parameters (i.e. the UE determines the values and parameters included in the V2X QoS information received from the network entity), and transmitting a third message indicating the configuration information (i.e.  after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE)”).
Chun et al. is short of expressly teaching “receiving, by the UE, transmitting a third message indicating the configuration information”.
Liu disclose a method and device for resource allocation with the following features: regarding claim 13, receiving, by the UE, transmitting a third message indicating the configuration information (Fig. 4, a schematic block diagram of a receiving, by the UE, transmitting a third message indicating the configuration information (i.e. a communication device (user equipment) 400 of fig. 4 receives at receiving unit 410 a first message indicating the QoS attribute information, the determining unit 410 is configured to determine QoS parameter (s), where the QoS attribute information is used to indicate the QoS attribute of the UE 400, then the UE 400 reports the QoS attribute information to a network device 500 (fig. 5) by transmitting a second message from sending unit 420 to the network device 500, where the QoS attribute information is used by a processor 510 of the network device 500 to allocate a transmission resource to the UE 400 and transmitting a third message via transceiver 520 to the UE 400, and the transmission resource is used by the UE 400 to send data to the network device 500)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Liu in order to provide a more effective and efficient system that is capable of sending third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 24:
Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: regarding claim 24, an apparatus for wireless communication by a user-equipment (UE), comprising: at least one processor configured to determine one or more parameters an apparatus for wireless communication by a user-equipment (UE), comprising: at least one processor configured to (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE comprising a processor 120 (fig. 14) and configured to), determine one or more parameters corresponding to quality of service (QoS) information for communication of data using a vehicle to everything (V2X) communication protocol (i.e. the UE determines the parameters of data rate, maximum data size, TTI etc. from the first message of QoS information received from the network entity for communication using V2X protocol), and a transceiver coupled to the at least one processor, the transceiver being configured to: receive, by the UE, a first message indicating a configuration for reporting of the QoS information (i.e. in a V2X (vehicle to everything) report, by the UE, the one or more parameters by transmitting a second message, the one or more parameters being reported in accordance with the configuration, wherein the transceiver is configured to report the one or more parameters by being configured to report the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol (i.e.  after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE), and communicate, by the UE, the data based on the configuration information (i.e. the UE forwards the received V2X QoS information, from the network entity, to the higher layer or V2X application which may adjust the amount of information generated by itself, according to the received parameters, that is the V2X application adjusts the amount of data not to exceed the 
Chun et al. is short of expressly teaching “receive, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol”. 
receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol”.
Liu disclose a method and device for resource allocation with the following features: regarding claim 24, receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol (Fig. 4, a schematic block diagram of a communications device according to an implementation of this application, see teachings in [0067-0068, 0082, 0111-0117 & 0122-0124] summarized as “receiving, by the UE, a third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol (i.e. a communication device (user equipment) 400 of fig. 4 receives at receiving unit 410 a first message indicating the QoS attribute information, the determining unit 410 is configured to determine QoS parameter (s), where the QoS attribute information is used to indicate the QoS attribute of the UE 400, then the UE 400 reports the QoS attribute information to a network device 500 (fig. 5) by transmitting a second message from sending unit 420 to the network device 500, where the QoS attribute information is used by a processor 510 of the network device 500 to allocate a transmission resource to the UE 400 and transmitting a third message via 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Liu in order to provide a more effective and efficient system that is capable of sending third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 30:
Chun et al. disclose a communication method performed by a user equipment in a vehicle to everything (V2X) communication system with the following features: regarding claim 30, an apparatus for wireless communication, comprising: a transceiver configured to: transmit a first message indicating a configuration for reporting of quality of service (QoS) information; and receive, from at least one user-equipment (UE), a second message reporting one or more parameters corresponding to the QoS information for communication of data by the UE using a vehicle to everything (V2X) communication protocol, wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration; and at least one processor coupled to the transceiver, the at least on processor being configured to determine configuration information corresponding to the communication of the 7Application No.: 16/378,688Docket No: 182782USdata by the UE based on the one or more parameters, wherein the transceiver is further configured to transmit a third message indicating the configuration information an apparatus for wireless communication, comprising: a transceiver configured to transmit a first message indicating a configuration for reporting of quality of service (QoS) information (i.e. in a V2X (vehicle to everything) communication environment shown in fig. 7, a network entity (eNB) controls QoS of a UE by transmitting a first message to the UE describing a configuration for responding of QoS information related to V2X communication, wherein the V2X QoS information may include various information related to V2X communication like  a data rate, maximum size of data, transmission time interval, etc. required for V2X communication), and receive, from at least one user-equipment (UE), a second message reporting one or more parameters corresponding to the QoS information for communication of data by the UE using a vehicle to everything (V2X) communication protocol, wherein the transceiver is configured to receive the second message reporting of the one or more parameters by being configured to receive the second message reporting the QoS information in accordance with the configuration (i.e. after determining the parameters/configurations from the first QoS information related to the data rate, maximum data size etc., and the V2X application adjusts, for example, the amount of data generated therein not to exceed the data rate indicated by the V2X QoS information, and then reports the network entity accordingly in the second message), and at least one processor coupled to the transceiver, the at least on processor being configured to determine configuration information corresponding to the communication of the data by the UE based on the one or more parameters (i.e. the UE determines with the help of the processor 120 the values and wherein the transceiver is further configured to transmit a third message indicating the configuration information (i.e.  after receiving the second message from the UE, network entity may accept the proposed values and parameters or retransmit new values and parameters to the UE communication using V2X in a third message to the UE)”).
Chun et al. is short of expressly teaching “wherein the transceiver is further configured to transmit a third message indicating the configuration information”.
Liu disclose a method and device for resource allocation with the following features: regarding claim 30, wherein the transceiver is further configured to transmit a third message indicating the configuration information (Fig. 4, a schematic block diagram of a communications device according to an implementation of this application, see teachings in [0067-0068, 0082, 0111-0117 & 0122-0124] summarized as “wherein the transceiver is further configured to transmit a third message indicating the configuration information (i.e. a communication device (user equipment) 400 of fig. 4 receives at receiving unit 410 a first message indicating the QoS attribute information, the determining unit 410 is configured to determine QoS parameter (s), where the QoS attribute information is used to indicate the QoS attribute of the UE 400, then the UE 400 reports the QoS attribute information to a network device 500 (fig. 5) by transmitting a second message from sending unit 420 to the network device 500, where the QoS attribute information is used by a processor 510 of the network device 500 to allocate a transmission resource to the UE 400 and transmitting a third message via transceiver 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. by using the features as taught by Liu in order to provide a more effective and efficient system that is capable of sending third message indicating configuration information corresponding to the communication of the data using the V2X communication protocol. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4, 6, 17-18, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1) as applied to claims 1, 13 and 24 above, and further in view of Kang et al. (US 2018/0035276 A1).

Chun et al. and Liu disclose the claimed limitations as described in paragraph 6 above. Chun et al. and Liu do not expressly disclose the following features: regarding claim 4, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message; regarding claim 6, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message; regarding claim 17, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message; regarding claim 18, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message; regarding claim 27, wherein at least 
	Kang et al. disclose a method and apparatus for discovering a counterpart device in D2D communication with the following features: regarding claim 4, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (Fig. 16, a diagram for explaining a basic concept of device to device communication according to an embodiment of a second aspect of the present disclosure, see teachings in [0196] summarized as “V2X message and V2X content message transmitted and received to and from the RSU 110 and UEs like UE 102, may be transmitted in user-plane message”); regarding claim 6, wherein at least one of the first message, the second message, or the third message is delivered as a control plane message (Fig. 20, a diagram for explaining an embodiment of local transmission according to an embodiment of a second aspect of the present disclosure, see teachings in [0220] summarized as “the UE1 101 may transmit, to the base station 107, the V2X message requesting the local transmission through the cellular communication method wherein the format of the V2X message, transmitted from the UE1 101 to the base station 107, may be a message of control plane signaling”); regarding claim 17, wherein at least one of the first message, the second message, or the third message is delivered as a user-plane message (Fig. 16, a diagram for explaining a basic concept of device to device communication according to an embodiment of a second aspect of the present disclosure, see teachings in [0196] summarized as “V2X message and V2X content message transmitted and received to and from the RSU 110 and UEs like UE 
.

Claims 3, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1) as applied to claims 1, 13 and 24 above, and further in view of Parron et al. (US 2019/0394786 A1).

Chun et al. and Liu disclose the claimed limitations as described in paragraph 6 above. Park et al., Chun et al. and Liu do not expressly disclose the following features: regarding claim 3, wherein the configuration for the reporting comprises at least one of an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters; regarding claim 16, wherein the configuration for the reporting comprises at least one of an indication of a frequency at which the one or more parameters are to be reported by the UE; an event that triggers the reporting of the one or more parameters by the UE; or a format for the reporting of the one or more parameters by the UE; regarding claim 26, wherein the configuration for the reporting comprises at least one of an indication of a frequency at which the one or more 
Parron et al. disclose a method and system for vehicle-to-vehicle communication with the following features: regarding claim 3, wherein the configuration for the reporting comprises at least one of an indication of a frequency at which the one or more parameters are to be reported; an event that triggers the reporting of the one or more parameters; or a format for the reporting of the one or more parameters (Fig. 3, a functional diagram of an example network in accordance with some embodiments, see teachings in [0021-0022 & 0185-0186] summarized as “measurements performed by UEs 102 to assist gNB 105 scheduling decisions may comprise measurements to QoS to V2X communication, and signaling of V2X service type indicator may be included in SCI format signaling, a reporting mechanism to signal UE measurements to eNB may comprise measurement report triggering conditions; periodic or event -triggered reporting, in which the UE reporting may be UE specifically configured as periodic or event -triggered based on certain set of conditions”); regarding claim 16, wherein the configuration for the reporting comprises at least one of an indication of a frequency at which the one or more parameters are to be reported by the UE; an event that triggers the reporting of the one or more parameters by the UE; or a format for the reporting of the one or more parameters by the UE (Fig. 3, a functional diagram of an example network in accordance with some embodiments, see teachings in [0021-0022 & 0185-0186] summarized as “measurements performed by UEs 102 to assist gNB 105 scheduling decisions may comprise measurements to QoS to V2X communication, and signaling of V2X service type indicator may be included in SCI format signaling, a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Liu by using the features as taught by Parron et al. in order to provide a more effective and efficient system that is capable of reporting configuration comprises an event that triggers the reporting of the one or more parameters. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 5 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1) and Kang et al. (US 2018/0035276 A1) as applied to claims 1, 13 and 24 above, and further in view of Qiao et al. (US 2019/0207778 A1).

Chun et al., Liu and Kang et al. disclose the claimed limitations as described in paragraph 6 above. Chun et al., Liu and Kang et al. do not expressly disclose the following features: regarding claim 5, further comprising: establishing a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session; regarding claim 28, wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session; regarding claim 28, wherein: the at least one processor is further configured to establish a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session.
Qiao et al. disclose a system for establishing PDU session for service type based policy and charging control with the following features: regarding claim 5, further comprising: establishing a protocol data unit (PDU) session, wherein the user-plane message is communicated after establishing the PDU session (Fig. 21, a flow diagram of an aspect of an embodiment of the present disclosure, see teachings in [0264] summarized as “first message may comprise a request to establish at least one packet data unit ( PDU) session for a wireless device and the session management function may select a user plane function based on the device type for the wireless device”); 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Liu and Kang et al. by using the features as taught by Qiao et al. in order to provide a more effective and efficient system that is capable of establishing a PDU session for the user-plane message to communicate. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1) and Kang et al. (US 2018/0035276 A1)  as applied to claims 1, 13 and 24 above, and further in view of Kim et al. (US 2018/0146398 A1).

Chun et al., Liu and Kang et al. disclose the claimed limitations as described in paragraph 6 above. Chun et al., Liu and Kang et al. do not expressly disclose the following features: regarding claim 7, wherein the control plane message is 
Kim et al. disclose a technique of fusing a 5G communication system for supporting higher data transmission rate with the following features: regarding claim 7, wherein the control plane message is communicated via non-access stratum (NAS) signaling (Fig. 6C, diagram illustrating a signaling flow chart when a terminal moves to a service area of an LTE system of a next generation mobile communication system according to an embodiment of the present disclosure, see teachings in [0921 and 1459] summarized as “terminal transmits the attach request message to an NG core 6c-10 using the NAS container of the specific control plane message while performing the connection establishment process in operation 6c-32 with the target next generation mobile communication cell in operation 6c-34, wherein the terminal supporting communication applied to V2X communication technology”); regarding claim 19, wherein the control plane message is communicated via non-access stratum (NAS) signaling (Fig. 6C, diagram illustrating a signaling flow chart when a terminal moves to a service area of an LTE system of a next generation mobile communication system according to an embodiment of the present disclosure, see teachings in [0921 and 1459] summarized as “terminal transmits the attach request message to an NG core 6c-10 using the NAS container of the specific control plane message while performing the connection establishment process in operation 6c-32 with the target next generation mobile communication cell in operation 6c-34, wherein the terminal supporting communication applied to V2X communication technology”).
.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1) as applied to claims 1, 13 and 24 above, and further in view of Li et al. (US 2019/0313279 A1).

Chun et al. and Liu disclose the claimed limitations as described in paragraph 6 above. Chun et al. and Liu do not expressly disclose the following features: regarding claim 8, wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR), and a time and a location corresponding to the CBR; a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE; regarding claim 20, wherein the one or more parameters indicate at least one of: a current QoS requirement of the UE; a channel busy ratio (CBR); a number of vehicles travelling in the same direction as the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE; a path plan of the UE; speed of the UE; or a direction of travel of the UE.
Li et al. disclose a method and a device for controlling congestion in a vehicle to everything (V2X) system with the following features: regarding claim 8, wherein the one 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Liu by using the features as taught by Li et al. in order to provide a more effective and .

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1) as applied to claims 1, 13 and 24 above, and further in view of Lee et al. (US 20200037126 A1).

Chun et al. and Liu disclose the claimed limitations as described in paragraph 6 above. Chun et al. and Liu do not expressly disclose the following features: regarding claim 9, wherein the configuration information for the communication indicates at least one of a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication; regarding claim 21, wherein the configuration information for the communication indicates at least one of a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter, as well as a location and a time corresponding to the mapping; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts 
Lee et al. disclose a method for decoding a V2X signal transmitted by means of a transmit diversity method with the following features: regarding claim 9, wherein the configuration information for the communication indicates at least one of a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication (Fig. 4,  illustrates scenarios for V2X communication, see teachings in [0020 and 0073] summarized as “for efficiently managing a V2X message transmission operation based on transmit diversity (TXD) configuration, and hence an enhanced UE operating according to new configuration supports transmission diversity for V2X communication may coexist”); regarding claim 21, wherein the configuration information for the communication indicates at least one of a mapping of a provider service identifier (PSID) to a packet priority parameter or a packet reliability parameter, as well as a location and a time corresponding to the mapping; whether carrier aggregation is to be used for the communication; whether transmission diversity is to be used for the communication; a message rate to be used for the communication; a number of retransmission attempts to be used for the communication; a modulation and coding scheme to be used for the communication; or whether duplicate transmission is to be used for the communication 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Liu by using the features as taught by Lee et al. in order to provide a more effective and efficient system that is capable of mapping transmission diversity. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 10, 12, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0139593 A1) in view of Liu (US 2020/0296733 A1) as applied to claims 1, 13 and 24 above, and further in view of Pelletier et al. (US 2019/0089498 A1).

Chun et al. and Liu disclose the claimed limitations as described in paragraph 6 above. Chun et al. disclose the following features: regarding claim 12, wherein the reception of the third message comprises receiving the third message indicating the configuration information determined based on the one or more parameters (Fig. 8, a flowchart for explaining an embodiment of a proposed V2X communication method, see teachings in [0185-0189] summarized as “network entity may accept the values and parameters proposed by the UE or retransmit new values and parameters to the UE 
Chun et al. and Liu do not expressly disclose the following features: regarding claim 10, wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data; regarding claim 22, wherein the second message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data.
Pelletier et al. disclose systems and methods for LTE-assisted processing and control architecture in NR flexible radio access technology with the following features: regarding claim 10, wherein the third message comprises an indication of a location and a time for the configuration information to be applied for the communication of the data (Fig. 8, an example of an LTE-assisted and unassisted NR deployment, see teachings in [0207 and ] summarized as “NR may support V2x and may include respective downlink control and/or forward direction transmission, wherein the NR obtains the LTE 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chun et al. with Liu by using the features as taught by Pelletier et al. in order to provide a more effective and efficient system that is capable of indicating time and location with configuration information. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claims 11 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
3/6/2021   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473